DETAILED ACTION
Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  The claim will be further treated on the merits, however it will only be treated as if it depends from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 14-18 and 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno, US 3,963,379 [Ueno] in view of Frankle, US 5,404,852 [Frankle]..
Regarding claim 1
a feeding conduit assembly (53) and a dedicated feeding valve (52), the feeding valve being adapted to assume an open condition in which it provides for gas transport in a direction from the cylinder chamber towards the gas tank, via the feeding conduit assembly,
wherein the gas feeding arrangement comprises a one-way valve (28, 58) adapted to prevent gas transport from the gas tank to the cylinder chamber, via the feeding conduit assembly (column 4, lines 30-32),
wherein the feeding valve is adapted to be in constant fluid communication with the cylinder chamber (apparent, especially as valve 52 is in the cylinder), wherein the one-way valve allows fluid to flow through it in only one direction,
wherein, when the feeding valve assumes the open condition, the gas feeding arrangement is adapted to only provide fluid transport from the cylinder chamber to the gas tank, via the feeding conduit assembly.
See at least column 3, line 45 to column 7, line 25.
Ueno lacks wherein the feeding valve is arranged such that the feeding valve is adapted not to extend into a portion of the cylinder chamber adapted to accommodate a piston.
However, Frankle, with reference to the figure, discloses a valve such as that described by applicant for providing air from the cylinder to a tank, wherein the valve head is positioned within a recess in the cylinder head assembly.  A person skilled in the relevant art will understand that this arrangement will prevent the valve from extending into a portion of the cylinder chamber where the piston is located.  See column 3, line 25 to column 4, line 21.
It would have been obvious to a person skilled in the art at the time the invention was filed to recess the valve of Ueno into the cylinder head as taught by Frankle in order to ensure the valve doesn’t extend into the combustion chamber where the piston is accommodated since the valve of Frankle is opened at top dead center of the compression stroke to store gasses in the tank and this arrangement will prevent the valve from hitting the piston, allowing for greater compression and engine braking before the valve is opened and avoiding engine damage.
Regarding claim 2, Ueno further discloses wherein the feeding valve is adapted for being arranged in a cylinder head (apparent, figure 3) and comprises a moveable valve member (52) adapted for being arranged for movement relative to a valve seat (not shown, apparent) for opening and closing, respectively, the feeding valve.
Regarding claim 3, Ueno further discloses wherein the valve member is adapted for a linear movement between the open condition and a closed condition (apparent as the valve is shown as a poppet valve).
Regarding claim 4, Ueno further discloses wherein the moveable valve member comprises a valve head adapted for contacting the valve seat and an elongated valve stem extending from the valve head (it’s a conventional poppet valve as shown by Ueno).
Regarding claim 5, Ueno further discloses wherein the one-way valve is arranged downstream of the gas feeding valve in a direction from the cylinder chamber towards the gas tank (apparent in figures 1 and 3).
Regarding claim 7
However, with reference to the figure, Frankle discloses a poppet valve (5) arranged in the cylinder head of an engine for controlling the discharge of air to a tank (8).  The valve is controlled by a solenoid (electromagnet, 19) to open and close at a desired time.  See at least column 2, line 67 to column 3, line 19. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the cam-driven valve of Ueno with the electrically controlled and driven valve of Frankle in order to provide greater control over the valve, including open and close times and duration while simplifying the overall engine construction in order to achieve the same result of using the cylinder as a compressor for storing compressed gas and engine braking.
Regarding claim 8, Ueno further discloses wherein the feeding valve is a poppet valve (evident figure 3).
Regarding claim 10, Ueno further discloses wherein the gas tank is a closable vehicle pressure tank (e.g., closed by valves 57, 58).
Regarding claim 11, Ueno further discloses wherein the gas feeding arrangement is for feeding gas from an internal combustion engine cylinder combustion chamber.
Regarding claim 12, Ueno further discloses a cylinder head assembly for an internal combustion engine, wherein the cylinder head assembly comprises a gas feeding arrangement (apparent figure 3).
Regarding claim 13, Ueno and Frankle further disclose wherein the cylinder head assembly comprises a head surface adapted to at least partially define the cylinder chamber, the feeding valve being arranged with respect to the head surface 
Regarding claim 14, Ueno further discloses wherein the cylinder head assembly comprises at least one exhaust valve (14) adapted to selectively provide fluid communication between the cylinder chamber and an exhaust system (13) of the internal combustion engine, the feeding valve being arranged separate from at least one exhaust valve (apparent from figure 3).
Regarding claim 15, Ueno further discloses wherein the cylinder head assembly comprises an inlet valve (9) adapted to selectively provide fluid communication between an air inlet system (8) of the internal combustion engine and the cylinder chamber, the feeding valve being arranged separate from the at least one inlet valve (apparent from figure 3).
Regarding claim 16, Ueno further discloses wherein the gas feeding arrangement is adapted to provide gas transport from the cylinder chamber to the gas tank, via the feeding conduit assembly, when the feeding valve assumes the open condition, independently of the operating state of the exhaust valve (driven independently by different cams).
Regarding claim 17, Ueno further discloses wherein the cylinder head assembly comprises a gas discharge conduit assembly adapted to provide a selective fluid communication between the gas tank and a gas discharge valve arrangement (52) adapted to discharge into the cylinder chamber.
Regarding claim 18, Ueno further discloses wherein the gas discharge conduit assembly comprises a discharge control valve (57), preferably the discharge control 
Regarding claim 20, Ueno further discloses wherein the cylinder head assembly comprises a cold side (understood to be cooler due to influence of ambient air relative to hot exhaust side) adapted to be located adjacent inlet system, the feeding valve being located in cold side (the valve is shown being in the center and described as being between the intake and exhaust ports, thus the valve is understood to be in both the hot and cold sides).
Regarding claim 21, Ueno further discloses wherein the internal combustion engine comprises the cylinder chamber and the gas tank.
Regarding claim 22, Ueno further discloses wherein the cylinder chamber is a cylinder combustion chamber.
Regarding claim 23, Ueno further discloses that the invention applies to vehicles (column 1, lines 11-15, 36-37).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and Frankle as applied to claim 1 above, and further in view of Grover et al, US 2016/0024993 [Grover].
Regarding claim 9, Ueno and Frankle lack wherein the feeding conduit assembly comprises a gas filter.
However, with reference to figure 8, Grover discloses an engine for supplying compressed air at certain times to a storage tank (110), wherein the compressed air is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to filter the compressed air of Ueno as modified by Frankle by adding the filter of Grover in order to eliminate water and contaminants from the air which would lead to deterioration of the piping and tank, thereby improving the life span and performance of the system and reducing maintenance costs.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno and Frankle as applied to claim 12 above, and further in view of Svensson, US 6,138,616 [Svensson].
Regarding claim 19, Ueno further discloses wherein the inlet valve comprises an inlet valve member moveable relative to a valve seat (apparent from figure 3) to thereby control the fluid communication between the air inlet system and the cylinder chamber via the inlet valve.
Ueno further discloses that the gas discharge conduit assembly being in fluid communication with the intake system as shown in figure 1 as an alternative to the embodiment of figure 3.  Ueno lacks a valve passage extending through at least a portion of inlet valve member for supplying gas from the gas tank to the cylinder chamber, the gas discharge valve arrangement comprising a gas discharge valve arrangement member moveable relative to inlet valve member.
However, Svensson discloses a device for supplying air to an engine in which compressed air can be delivered through the intake valve from a tank (15) by a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ueno and Frankle to use a valve system taught by Svensson since Ueno discloses alternate means of supplying air to the cylinder and Svensson discloses the particular manner in which air is delivered, allowing the system to be useful to supply pressurized air to the engine cylinder to reduce emissions, aid in starting the engine or improving engine braking.
Regarding claims 24-31, these claims contain subject matter substantially similar to claims 1-23 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity except as follows: 
Regarding claims 27 and 28, Frankle discloses to control the valve near top dead center to control engine braking and compressed air gathering, indicating a band of time when the valve is opened and closed as a result effective variable.  Thus it would be obvious to a person skilled in the art at the time the invention was made to optimize these times in order to maximize the efficiency of the system as a known variable without unexpected results.
Regarding claims 29-31, computer controlled systems, which are implied even in Ueno and taught in Frankle, Svensson and Grover are conventional and it would be readily apparent to utilize this technology to control the gas system taught by these references alone or in combination.
Response to Arguments
Applicant’s arguments filed 19 June 2021, with respect to the rejection of claim 7 under 35 USC 112, first paragraph, have been fully considered and are persuasive in light of the amendment thereto.  The rejection has been withdrawn. 
Applicant's remaining arguments filed 19 June 2021 have been fully considered but they are not persuasive.
Applicant makes two primary arguments, namely that Ueno fails to teach or suggest that when the feeding valve is open, the arrangement is adapted to only provide fluid transport from the cylinder to the gas tank via the conduit assembly and that Frankle and Ueno fail to teach or suggest that the feeding valve is adapted to not extend into a portion of the cylinder chamber adapted to accommodate a piston.  The Examiner respectfully disagrees.
First, Ueno does disclose that when the feeding valve is in the open condition the gas feeding arrangement is adapted to only provide fluid transport from the cylinder to the gas tank via the feeding conduit.  In Ueno, as shown in figure 3, the feeding valve (52) supplies air from the cylinder to a gas tank (T) via a conduit (51, 53, 55).  In that conduit, valve (56) controls flow conduit section (53) to either conduit section (54) or (55) (column 7, lines 22-25).  Further, the valve (57) is opened to supply air from the tank (T) to the port (51) (column 7, lines 15-18).  Therefore it is understood that under the operation to fill the tank with compressed air from the cylinder, valve  (56) switches the air flow to branch (55) thereby blocking branch (54) and, valve (57) is closed since air is not delivered from the tank to the cylinder in the tank filling process.  Accordingly, the only remaining air flow passage is through check (58) and the system is then adapted to only allow flow from the cylinder to the gas tank (there are no other available 
Finally, Frankle reasonably discloses that the feeding valve does not extend into a portion of the cylinder chamber adapted to accommodate a piston.  As an initial matter, Frankle discloses using the valve for filling the tank and for engine braking.  Frankle discloses with respect to the latter that “due to the opening of the control valve near or at top dead center position of the piston, air is compressed to the highest possible final pressure before it is discharged” (column 3, lines 36-39).  Accordingly, it is clear to a person skilled in art then from Frankle, that the valve must have the ability to open sufficiently to remove the high pressure air from the cylinder and must do so in a manner that it does not occupy the same space as the piston.  As shown, the piston top dead center position places the piston at the top of the cylinder with little to no space between the piston (3) and the cylinder head.  Thus, when the valve opens (depending on its position in the cylinder and the position of the piston bowl shown) it must either not open sufficiently far to strike the crown of the piston or it must open into the piston bowl.  In either case it is readily apparent that the valve is therefore not extending into a portion of the cylinder chamber adapted to accommodate the piston as doing so would cause the valve and piston to collide, damaging one or both elements.  In the case in 
Applicant’s additional arguments with respect to Grover and Svensson are also not persuasive since they are not relied up in rejecting claims 1 or 24.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747